Title: From James Madison to Daniel Dodge, 28 March 1807
From: Madison, James
To: Dodge, Daniel



Sir.
Dept: State, March 28th: 1807.

In reply to your letter of the 23d. inst., which has been duly received, it gives me much concern to inform you, that Dr. Davis, Consul of the United States at Tripoli, in a letter from Leghorn dated Decr. 10th. 1806, xxxxxx confirms the account which had reached you of the death of Dr. Dodge, your Brother.
Dr. Davis says that "by a Greek Vessel which arrived a few days since advices have been received from Tunis to the 10th. Novr. & from Tripoli to the 31st. Octr. which give us the melancholy news of the death of Dr. James Dodge (on the 10th. of Octr.) our late Charge des Affairs at Tunis": It is presumed that the property which he left has been placed in the hand of some confidential person, according to the XIXth. Art: of our Treaty with Tunis, and that an inventory of it will be transmitted to this Department.  In this case no time will be lost in communicating to you the information which shall be given.  In the meantime, I recommend that you address yourself to Col. Lear, Consul General of the United States at Algiers, on the subject.
If anything shall be found due from the public to the estate of the deceased on an adjustment of his accounts, it will be paid at the Treasury to his representative.  I am &c.

James Madison

